McCown, J.
This is a companion case to that of Gorman v. World Publishing Co., ante p. 838, 135 N. W. 2d 868. It involves the husband’s action for medical expenses and loss of consortium arising out of a fall by his wife at the entrance to a building. The jury was unable to agree and thereafter the district court sustained a motion of the defendant for judgment.
The facts of the Anna Gorman case and the ruling therein are controlling and dispositive of this case.
The judgment of the district court is affirmed.
Affirmed.